                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MARCIA MARSHALL,                                  CV 19-82-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

SAFECO INSURANCE COMPANY
OF ILLINOIS and MID-CENTURY
INSURANCE COMPANY,

                    Defendants.

      Defendant Safeco Insurance Company of Illinois moves for the admission of

Justin T. Winquist to practice before this Court in this case with Paul N. Tranel to

act as local counsel. Mr. Winquist’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Safeco’s motion to admit

Justin T. Winquist pro hac vice is GRANTED on the condition that Mr. Winquist

shall do his own work. This means that Mr. Winquist must do his own writing,

sign his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Winquist, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 7th day of August, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
